ACCEPTED
                                                                            12-14-00288-CV
                                                                TWELFTH COURT OF APPEALS
                                                                             TYLER, TEXAS
                                                                        3/6/2015 2:51:17 PM
                                                                               CATHY LUSK
                                                                                     CLERK

            No. 12-14-00288-CV
                                                            FILED IN
      In the Twelfth Court of Appeals                12th COURT OF APPEALS
                                                          TYLER, TEXAS
              Tyler, Texas                            3/6/2015 2:51:17 PM
                                                          CATHY S. LUSK
                                                              Clerk

             J. MARK SWINNEA
                                          Appellant

                         v.

  ERI CONSULTING ENGINEERS, INC.
       AND LARRY SNODGRASS
                         Appellees


   Appealed from the 114th Judicial District Court
               Smith County, Texas


UNOPPOSED MOTION TO EXTEND TIME
    TO FILE APPELLANT’S BRIEF




                              Greg Smith
                              Texas Bar No. 18600600
                              RAMEY & FLOCK, P.C.
                              100 E. Ferguson, Suite 500
                              Tyler, Texas 75702
                              Telephone: 903-597-3301
                              Facsimile: 903-597-2413




     ATTORNEY FOR APPELLANT
TO THE HONORABLE COURT OF APPEALS:

        Appellant, J. Mark Swinnea, asks the Court to extend the time for filing his

appellant’s brief by 30 days to and including Friday, April 10 2015.

                                       1.
                        Information Required by Rule 10.5,
                                 Tex. R. App. P.

The following information supports this request.

(i)     Appellant’s brief is currently due to be filed March 11, 2015.

(ii)    Appellant requests that the deadline for filing his brief be extended by 30

        days to and including Friday, April 10, 2015.

(iii)   This is Appellant’s second request to extend the briefing deadline.


                                        2.
                           Facts Explaining the Need to
                           Extend the Briefing Deadline

        Counsel is unable to complete the appellant’s brief and secure the necessary

client review and approval by the current deadline. Besides work on this brief,

Greg Smith, lead counsel on appeal, has been and will be required to divide his

available briefing time among the following matters:

(i)     No. 13-0986, Southwestern Energy Production Company vs. Toby Berry-Helfand and

        Gery Muncey, In the Supreme Court of Texas (brief on merits);




                                           2
(ii)    No. 13-3138-A, Donald Lopez, et al. v. BMB Transportation, et al., In the 7th

        District Court of Smith County, Texas (summary judgment and Daubert/Robinson

        filings);

(iii)   No. 5:14-cv-82-MHS, Margie Campbell v. Bienville Holdings, Ltd., d/b/a At

        Home Healthcare, et al., In the United States District Court for the Eastern

        District of Texas, Texarkana Division (summary judgment filing); and

(iv)    No. 13-0367-A, Aspect International, Inc. and James Sterling v. David Tubb and

        Superior Shooting System, Inc., In the     7th
                                                         District Court, Smith County, Texas

        (appellant’s brief).

                                              3.

        This motion is not sought solely for delay, but in the interest of justice and

to ensure that Appellant’s brief sufficiently aids the Court’s decisional process.


                                               4.
                               Conference with Opposing Counsel

        Deborah Race, appellate counsel for Appellees, states that the relief

requested in this motion is unopposed.


                                             5.
                                    Conclusion and Prayer

        Appellant, J. Mark Swinnea, prays that the Court would extend the time for

filing his appellant’s brief by 30 days to and including Friday, April 10, 2015.

                                              3
    Respectfully submitted,



       /s/ Greg Smith
    Greg Smith
    State Bar No. 18600600

    RAMEY & FLOCK, P.C.
    100 East Ferguson, Suite 500
    Tyler, TX 75702
    Telephone: (903) 597-3301
    Facsimile: (903) 597-2413
    gsmith@rameyflock.com

    COUNSEL FOR APPELLANT,
    J. MARK SWINNEA




4
                              Certificate of Service

      The undersigned certifies that a copy of the above and foregoing document

was served upon counsel for Appellees in accordance with the applicable Texas

Rules of Civil Procedure on this the 6th day of March, 2015, on the following:

      Via email drace@icklaw.com
      Deborah Race
      Ireland, Carroll & Kelley, P.C.
      6101 S. Broadway, Suite 500
      Tyler, TX 75703

      Via email mahatchell@lockelord.com
      Mike A. Hatchell
      Locke Lord, LLP
      100 Congress Avenue, Suite 300
      Austin, TX 78701

      Via email randerson@gillenanderson.com
      Roger W. Anderson
      Gillen & Anderson
      613 Shelley Park Plaza
      Tyler, TX 75701



                                                /s/ Greg Smith
                                              Greg Smith




                                         5